PER CURIAM.
The petition for writ of mandamus is granted, the motion to dismiss is denied, and the respondent judicial referee is directed to hold a full medical mediation hearing with all three panel members present based on the authority of Grossman v. Duncan, 371 So.2d 142 (Fla. 1st DCA 1979); Hewitt v. Caffee, 368 So.2d 1342 (Fla. 3d DCA 1979); Diggett v. Conkling, 368 So.2d 74 (Fla. 4th DCA 1979). We are confident that it will be unnecessary for this court to issue a peremptory writ of mandamus and that the respondent judicial referee upon receipt of this opinion will comply with this court’s directive as stated above. It is so ordered.